Title: From Thomas Jefferson to William Short, 5 May 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Marseilles May 5. 1787.

I wrote you a short letter of the 1st. from Nice, and another of the 4th. from this place. I have now a little more time to go thro’ the articles of your several favors of the 4th. 6th. and 24th. With respect to the maps to be struck on bank paper, if there be any difficulty they may be omitted, because I can have them done at London where that operation is familiar.—Nothing can have been more cross-grained than the circumstances of the seeds from London. I fear however, by the trouble Mde. de Tessy has given herself, that she overrates them, and has forgotten what I had mentioned to her on some occasion, that there are only 5. or 6. kinds, and these in great quantity, ordered at the desire of M. de Malesherbes, who plants whole forests. You must be so good as to remind her of this to prevent her being disappointed. I must pray you to return my thanks to Mde. de Tessé for the pamphlets she has been so kind as to send me, for her letter, and all her attentions:  nor forget me to Mde. de Tott.—I have not yet been to Montpelier but I can pronounce that Rousseau has done it injury in ascribing to it the character of pillaging strangers, as if it was peculiar to that place. It is the character of every place on the great roads along which many travellers pass. He should also have confined the character to postillions, voituriers, tavern keepers, waiters, and workmen. The other descriptions of people are as good to strangers as any people I have ever met with.—I am unable to tell you where you can find a copy of my book for M. de Crevecoeur. I rather apprehend they are all locked up. No matter now, as I can send one to him by the first packet.—If Colo. Smith shall be passing from Paris to Madrid, he will probably come by Bourdeaux, where I should be happy to meet him. Your right to charge the coach hire to Versailles appears to me perfect: and your ideas just as to the putting either your name or mine to any petition. The thing being done without our knowlege, it will be better to appear to know nothing of it; but if ever it should be mentioned to me, I must disavow it. I shall be glad to avoid this because I know it proceeded from a well meant zeal in the person who did it.—Ramsay’s history costs in London 12/ sterling unbound; judge then whether it can be brought from thence to Paris and sold for 12₶.—You enquire kindly the effect of the waters on my wrist. None at all. But time is doing slowly what they cannot do. It strengthens a little.—I am just come from the theatre where I have been much pleased with Mde. de Pontheuil: she has all the excellencies, without any of the faults of Mde. Dugazon. I am sleepy, not yet having had rest enough: so I will bid you Adieu, after giving you sincere assurances of the affection with which I am Dear Sir your friend & servant,

Th: Jefferson


P.S. Be so good as to desire Monsr. Frouillé to procure for me the Ephemerides societatis meteorologicae Palatinae, printed at Manheim by C. Fr. Schwan, in 4to. begun in 1781. and consisting by this time of 4. or 5. vols. I shall have occasion for it on my return to Paris. Desire Petit also to notify the servants whom I have dismissed that they must remove by the 25th. of this month, with their effects, and he must see that it be done.

